Title: General Orders, 27 April 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Tuesday April 27th 1779.
Parole Gambia—C. Signs Goslar. Gran.


A General Court-Martial of the line to sit tomorrow morning 10 ôclock at the usual place to try all such persons as shall come before them—Colonel Gunby to preside.

The Honorable the Congress have been pleased to pass the following resolution—In Congress February 18th 1779.
Plan for the department of Inspector General. Resolved, That there be an Inspector General to the Armies of the United States of America with the rank of Major General, who in all future appointments shall be taken from the line of Major Generals.
That the duty of the Inspector General shall principally consist in forming a system of regulations for the exercise of the troops in the manual, evolutions and manœuvers for the service of guards and detachments and for camp & garrison duty.
That the Inspector General and his Assistants shall review the troops at such times and places and receive such returns for that purpose as the Commander in Chief or commanding officer in a detachment shall direct; At which reviews he or they shall inspect the number and condition of the men, their discipline and exercise and the state of their Arms, Accoutrements & Clothes, observing what of these articles have been lost or spoiled since the last review, and as near as possible by what means, reporting the same with the deficiencies and neglects to the Commander in Chief or the commanding officer of a detachment and to the board of war.
That all new manœuvres shall be introduced by the Inspector General and all old ones performed according to the established principles, under his superintendency; but he shall not introduce or practice any regulations whatsoever relative to the objects of his department save such as are made & established in manner following.
All regulations whatsoever to be finally approved & established by Congress; But the exigency of the service requiring it, temporary ones may from time to time be introduced by the Inspector General with the approbation of the Commander in Chief. These regulations to be communicated to the Army through the Adjt General and to be transmitted to the board of war with all convenient dispatch that being examined and reported by them to Congress they may be rejected, altered, amended or confirmed as Congress shall deem proper.
That there be as many Sub-Inspectors as the Commander in Chief or commanding officer in a detachment shall, on consideration of the strength and situation of the Army, from time to time, deem necessary, to be taken from the line of Lieutenant Colonels and to receive their instructions relative to the department from the Inspector General.
That there be a Brigade Inspector to each Brigade who shall be one of the Majors in the Brigade, and the office of Brigade Inspector shall in future be annexed to that of Major of Brigade.
He shall accordingly keep a Roster of the Battalions of his Brigade; regulate the details and take care of the formation and march of all guards detachments &c. from the Brigade.
He is to receive the General Orders and communicate them to the commanding officer of the brigade, and thro’ the Adjutants to all the officers of the brigade.
He is so far as concerns his brigade to inspect the police of the camp, the discipline and order of the service—In time of action he is to assist in executing the necessary manoeuvres of the brigade according to the orders of the Brigadier or officer commanding—He is to do no duty in the line.
That all the officers of the Inspectorship having appointments in the line shall retain their rights of command succession and promotion in the same manner as if they had not assumed the office; but as the duties of the department are sufficient to employ their whole time, they are to suspend the exercise of their respective commands, except on particular occasions when the commander in Chief or commanding officer in a detachment may deem it necessary to invest them with command: They are to be exempt from all common camp and garrison duty that they may attend the more carefully to those of the inspection, and in time of action they are to be employed in assisting in the execution of the field manœuvres.
That the Inspector General so far as relates to the Inspection of the Army be subject to the orders of Congress, the Board of War and the Commander in Chief only, but the Sub-Inspectors shall also be subject to the officers commanding the divisions and brigades to which they are attached, on the principles herein established.
Each commanding officer of a Brigade is desired to nominate one of the Majors in the Brigade who is willing to undertake the office of Brigade Inspector and Brigade Major and report his name to the Adjutant General without delay.
As our circumstances last year did not permit the giving the necessary instructions to the soldiers it is to be wished that the commanding officers of regiments and companies would seriously employ themselves with the exercise in detail, expecially the marching and wheeling, even if the manual exercise is not so much attended to; and the commanding officers of regiments must pay particular attention that no soldiers are exempted from this exercise.
For the future all issues of Arms and military Stores in camp will be made by the immediate order of Brigadier General Knox to whom all returns for that purpose are to be made.
He will cause the Commissary of Military Stores to keep exact accounts with the regiments for what he delivers. Returns of the dificiencies now existing to be made without delay, that a supply may be obtained.
 